Per Curiam:
It is well-settled law in Pennsylvania, that a municipal corporation can be sued only in the courts of the county where it is situated. Oil City v. McAboy, 74 Pa. 249.
An action against such a corporation is not transitory, but local. Lehigh Co. v. Kleckner, 5 Watts & S. 181.
Whether the action be on a contract or for a tort the rule is the same. Potts v. Pittsburgh, 14 W. N. C. 38.
The writ in this case was improperly served, and the court committed no error in setting aside the service thereof. No act *352of the defendant operated as a waiver of the defective service.
Judgment affirmed.